This is a third appeal from a judgment originally entered upon stipulation of the parties and involves the matter of an account between principal and agent. The original stipulation was dated December 5, 1925. Ten years have gone by and the judgment debtor is still attempting to resist the claim. The opinion in the first appeal was filed in this court September 16, 1930. The second time it came to the court was on a mere technicality involving the reorganization of the company holding the judgment. The only relief sought appears to have been determined in the first appeal and involved a matter of evidence. There is nothing new in the case and no merit in the appeal. See Ray v. Ridpath, 145 Okla. 69, 291 P. 546; Ray v. J. I. Case Plow Co., 169 Okla. 465, 37 P.2d 598.
The appeal is therefore dismissed.
McNEILL, C. J., OSBORN, V. C. J., and RILEY, CORN, and GIBSON, JJ., concur.